MEMORANDUM**
Patrick Aubrey Hodgson appeals pro se the district court’s denial of his 28 U.S.C. § 2241 habeas petition challenging his detention by the Immigration and Naturalization Service. We dismiss the appeal as moot. Cf. Spencer v. Kemna, 523 U.S. 1, 8-16, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998) (holding petitioner’s subsequent release rendered petition moot because petitioner could no longer satisfy case or controversy requirement).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.